Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-17-21 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the attractant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,762,214 to Ritchey in view of U.S. Patent No. 8,122,853 to Lind and further in view of U.S. Patent No. 7,971,556 to Wechsler.
Referring to claim 1, Ritchey discloses a multi-material pet toy comprising, a first body – at 14, comprising a first density, a second body – at 11,17,19, comprising a second density, the second density being less than the first density – see materials disclosed an soft material for the second body as seen in column 2 lines 9-33, the second body being partially received in an inner space of the first body – see at 11,19 and 14 in figure 2, the first body comprising a first opening – at 16, the second body comprising an intermediate portion – see at 19 or 21, the intermediate portion having a first segment disposed in the inner space of the first body – see at 11,14,19,21 in figures 1-2, the first segment under tension – see at 11,19,21 in figures 1-2, and a second segment disposed outside of the first body – see at 11,23 or at 19,31, in figures 1-2, the second segment comprising a knot – at 31, bearing against the first opening – see figure 2. Ritchey further discloses the first body comprises a second opening – at 15, the second opening comprises a collar area of an inner surface of the first body – see at inner surface of 15 in figures 1-2, wherein the second body comprises a primary portion – at 11,25, partially received in the second opening – see figures 1-2. Ritchey does not disclose the collar area having a texturing for resisting disengagement of the primary portion from the second opening. Lind does disclose the collar area – at 108,134, having a texturing – at 140, for resisting disengagement of the primary portion – at 106, from the second opening – see figures 1-15. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ritchey and add the textured collar area of the second opening as disclosed by Lind, so as to yield the predictable result of more effectively removably securing the second body to the first body as desired. Ritchey as 
Referring to claims 2, 17 and 20, Ritchey as modified by Lind and Wechsler further discloses the texturing comprises ribbing or dotting – see ribbing at 140 in figures 13 and 15 of Lind. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ritchey as modified by Lind and Wechsler and add the textured collar area of the second opening as disclosed by Lind, so as to yield the predictable result of more effectively removably securing the second body to the first body as desired.
Referring to claims 3 and 15, Ritchey as modified by Lind and Wechsler does not disclose the first body is a molded body. However, it would have been obvious to one of ordinary skill in the art to take the device of Ritchey as modified by Lind and Wechsler and make the first body out of any suitable material and made of any suitable manufacturing process including the claimed molded material and process, so as to yield the predictable result of making the device more durable for repeated use while making the device out of a material that can be easily mass produced.

Referring to claim 5, Ritchey as modified by Lind and Wechsler further discloses the intermediate portion is rope – see figures 1-2 and column 2 lines 53-67 of Ritchey.
Referring to claim 6, Ritchey as modified by Lind and Wechsler further discloses the first opening is at a distal end of first body – see at 16 in figures 1-2 of Ritchey.
Referring to claim 7, Ritchey as modified by Lind and Wechsler further discloses the first opening – at 16, is in a distal end of the first body – at 14 – see figures 1-2 of Ritchey, and the second opening – at 15, is in a proximal end of the first body – see at 14 in figures 1-2 of Ritchey.
Referring to claim 8, Ritchey as modified by Lind and Wechsler further discloses the first opening – at 16, is in a side of the first body – see top/bottom side of 14, in figures 1-2 of Ritchey, and the second opening – at 15, is in a proximal end of the first body – at 14 – see figures 1-2 of Ritchey.
Referring to claim 9, Ritchey as modified by Lind and Wechsler further discloses the first opening – at 16, is in a side of the first body – see top/bottom side of 14 in figures 1-2 of Ritchey, and the second opening – at 15, is in the side of the first body – the other of the top/bottom side of 14 in figures 1-2 of Ritchey.
Referring to claim 10, Ritchey as modified by Lind and Wechsler further discloses a sound maker – at 12, disposed in the first body or the second body – see figure 1 of Ritchey.
Referring to claim 11, Ritchey as modified by Lind and Wechsler further discloses a secondary portion disposed at an end of the intermediate portion – portion of 11 and at 23, the 
Referring to claims 13 and 18, Ritchey as modified by Lind and Wechsler does not disclose the texturing further comprises a tacky substance or glue. However, it would have been obvious to one of ordinary skill in the art to take the device of Ritchey as modified by Lind and Wechsler and use any suitable texturing including the claimed tacky substance or glue, so as to yield the predictable result of more effectively removably securing the second body to the first body as desired.
Referring to claims 14 and 19, Ritchey discloses a multi-material pet toy comprising, a first body – at 14, and a second body – at 11, the first body comprising an interior space – open interior of 14, and a receiving opening – at 15, the second body comprising a primary body portion – at 11, and an intermediate body portion – at 196, the primary portion having a visible portion – outside of opening 15, and a reduced body portion – in opening 15, the visible portion and the reduced body portion being contiguous – see item 11 being contiguous in figures 1-2, the reduced body portion being received in the receiving opening – see at 11,15 in figures 1-2, the visible portion being disposed outside of the first body – see figure 2, and the intermediate body portion attached to the reduced body portion – see at 11,19,30 in figures 1-2, the intermediate body portion having a first segment disposed in the interior space – see at and proximate 30 in figure 2, and a second segment disposed outside of the first body – see at 31 in figure 2, wherein the first segment is under tension – see figure 2, and wherein the receiving opening comprises a collar area of an inner surface of the first body – see the inner surface of 15. Ritchey does not disclose the collar area having a texturing for resisting disengagement of the reduced body portion from the receiving opening. Lind does disclose the collar area – at 108,134, having a .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey as modified by Lind and Wechsler as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0234969 to Lynch.
Referring to claim 12, Ritchey as modified by Lind and Wechsler does not disclose an accent body received partially in the first body. Lynch does disclose an accent body – at 40 and/or 42, received partially in the first body – see at 26 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ritchey as modified by Lind and Wechsler and add the accent body of Lynch, so as to yield the predictable result of making the device more attractive to an animal during use.

Response to Arguments

4.	Regarding the prior art rejections of claims 1, 11, 14 and 19, the Ritchey reference US 7762214 discloses the claim limitations of a secondary portion disposed at an end of the intermediate portion – portion of 11 and at 23, the secondary portion comprising a sound maker – at 12, for maintaining the attention of a pet, disposed in the secondary portion and the sound maker being a squeaker – see figure 1 and column 2 lines 32-38 of Ritchey.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643